Citation Nr: 1829238	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-40 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee osteoarthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from February 1988 to June 1988.  This was followed by over 20 years of service in the Reserves that ended in December 2009.  Her numerous periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) are documented in the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in December 2016.  A transcript is in the record. 

After the December 2016 hearing and the certification of this appeal to the Board, additional relevant evidence was received.  This evidence includes additional service department records as well as private medical records.  It has not been considered by the RO.  However, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  This provision only applies to evidence submitted by the Veteran.  Therefore, as all records to include the service department records were obtained and submitted by the Veteran, waiver of RO review is presumed.  Furthermore, given the favorable outcome of the hypertension appeal and the need to remand the knee appeal on other grounds, the initial consideration by the Board did not result in any harm to the Veteran.  

The issue of entitlement to service connection for bilateral knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of hypertension, high blood pressure was first noted while she was on ACDUTRA, and the current hypertension has been related to the high blood pressure readings in service by a VA examiner. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 101(24), 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given that this decision is fully favorable to the Veteran, any failure in the duty to notify or duty to assist was harmless error.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran contends that her hypertension was first documented by high blood pressure readings while in the reserves.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. § 101(24).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker. 

If cardiovascular-renal disease including hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The evidence includes a July 2007 private medical record that shows the Veteran presented with a past medical history of recently diagnosed hypertension.  She stated she had initially been diagnosed with hypertension in March 2007, and had been started on medications.  She had been told that she had hypertension in the past at a physical for the reserves.  On current examination, the diagnostic impression was stage III hypertension.  1/5/2015 Medical Treatment Record - Non-Government Facility, p. 15-16.  Additional medical records show that treatment for hypertension has continued since 2007.  This evidence confirms that the Veteran has a current diagnosis of hypertension, and the first criterion for service connection has been met.  

Medical records dated June 20, 1999 from Lanstuhl Air Force Base show that the Veteran was admitted following a motor vehicle accident.  Her blood pressure was 146/95 when first taken, and 140/96 when taken a second time.  8/31/2009 STR - Medical, pp. 7-9.  A July 1999 Line of Duty determination confirms that the Veteran was involved in an accident at that time while on temporary duty to Germany.  1/5/2018 Military Personnel Record, p. 5.  A Point Credit Summary for the reserves shows that she was on ACDUTRA for her annual tour at that time.  8/5/2014 DPRIS Response, p. 28.  The record does not contain evidence of high blood pressure prior to June 1999 treatment record.  These high blood pressure readings are evidence of in-service incurrence or aggravation of a disease or injury, and the second criterion for service connection has been met.  

The final criterion that must be met is that of a nexus between the Veteran's hypertension and the high blood pressure readings that were first recorded on ACDUTRA.  In this regard, the Board notes that the Veteran was afforded a 
VA hypertension examination in October 2012.  The examiner confirmed that the Veteran has a current diagnosis of hypertension and said the date of diagnosis was 2003.  This examiner also expressed an opinion regarding the etiology of the Veteran's hypertension as well as two other disabilities.  10/10/2012 VA Examination, pp. 20, 23.  

The Board notes that the opinion is confusing, in that the examiner used the same form to express all three opinions, and that he checked the boxes on the form that state both that the claimed condition was at least as likely as not incurred in service and the box that says it was less likely to have been incurred in service.  However, further review shows that the examiner provided separate rationales for each of the three disabilities addressed in those opinions.  The rationale for hypertension states that "The high blood pressure was noted during service, and has progressively worsened, despite receiving medication."  This is clearly a rationale intended to support the positive opinion and to establish a nexus between the current hypertension and the high blood pressure readings in service.  Furthermore, it is accurate, in that high blood pressure readings were noted after the accident while on ACDUTRA as described.  There is no other opinion that addresses this matter.  The Board will therefore find that there is a nexus between the Veteran's hypertension and her June 1999 ACDUTRA, that the final criterion has been met, and that entitlement to service connection for this disability is established.  


ORDER

Service connection for hypertension is granted. 


REMAND

The Veteran contends that her bilateral osteoarthritis of the knees is the result of her service in the reserves.  She attributes her disability to the running she was required to do as part of her physical training.  9/26/2010 VA 21-526 Veterans Application for Compensation or Pension.  

The Veteran requests that she be provided a VA examination of her bilateral knee disabilities.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  

The current medical evidence clearly establishes that the Veteran has osteoarthritis of the knees.  A March 2016 private treatment record states that the Veteran had been experiencing sharp pain and stiffness for six or seven years.  Her history noted that she ran track in high school and served 21 years in the reserves.  9/28/2016 Medical Treatment Record - Non-Government Facility, p. 1.  Other records show she underwent a total left knee replacement in 2017.  

Furthermore, the Veteran is competent and credible to describe having to run in conjunction with her military service as well as the symptoms she experienced after her runs.  Finally, although the March 2016 treatment record considered the Veteran's service in the reserves significant enough to mention as part of her history, there is no medical opinion that addresses the possibility of a relationship between her osteoarthritis of the knees and her physical training in the reserves.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her knee disabilities.  

However, in assessing any possible relationship between the Veteran's osteoarthritis of the knees and her service in the reserves, the Board again notes that only injury sustained on active duty, ACDUTRA, or INACDUTRA can be considered.  38 U.S.C. §§ 101(24), 1131.  In other words, the effects of physical training performed on other occasions are not for considerations, even if the Veteran believes that she was training in order to maintain her fitness level for the reserves.  

With this in mind, the Board has carefully reviewed the Veteran's personnel records in order to determine the average amount of days each year she spent on either active duty, ACDUTRA, or INACDUTRA.  The Board finds that the Veteran spent an average of 70 days each year on some form of duty, which includes the combined 150 days she spent on basic training, ACDUTRA, or INACDUTRA during her first year between February 1988 and February 1989.  It follows she cannot have performed more than an average of 70 days of physical training while on duty each per year.  The examiner will be asked to consider this in formulating his or her opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of her bilateral knee disabilities.  The claims folder should be provided to the examiner for use in the study of this case, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  After the records review, interview with the Veteran and physical examination, the examiner is to address the following:

a) Is it as likely as not that one or both of the Veteran's knee disabilities were incurred due to active duty, ACDUTRA, or INACDUTRA, to include physical training?  

In reaching this decision, the examiner should consider the cumulative effects of physical training for an average of 70 days a year for 21 years (the average days a year spent on active duty, ACDUTRA, or INACDUTRA each year in the reserves), but no more, on the Veteran's knees.  A comprehensive rationale for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.

2.  After the development requested above has been completed to the extent possible, then the AOJ is to again review the record.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


